Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.
                  CLAIMS UNDER EXAMINATION
Claims 9, 12-36, 39-46, 49-54, 58-63, 65-66 and 74 are pending and have been examined on their merits.

                                                              PRIORITY
Applicant claims priority to Provisional Application 61/604493 filed on 28 February 2012. The disclosure only provides support for Bacillus Coagulans PTA-6086. The earliest disclosure providing support for all of the strains now recited in claim 9 is 61/608,466, filed on 08 March 2012.
 
 MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
 Claims 9, 12-36, 39-46, 49-54, 58-59, 61-63, 65-66 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueniche et al. (Probiotic microorganisms as active agents for enhancing the radiance of the skin's complexion. 29 November 2012. US20120301452A1 with benefit of Provisional application 61/282,208, filed on 30 December 2009) in view of Ganeden et al. (Press Release dated 03 February 2010, pages 1-4) as evidenced by Ganeden (Press Release dated 01 October 2015, pages 1-5), Disabled World (Liver or Age Spots - Causes, Treatment, Preventing and Removal. 25 September 2010, pages 1-3), Hendel et al. (What Is Vegetable Oil. 2016, pages 1-3) and Igarishi et al. (previously cited; The Appearance of Human Skin. Columbia University, 2005, pages 1-88).
 
Claim 9 is drawn to a method for increasing the expression of collagen in the facial skin of a subject to reduce the visible signs of aging. The method comprises “topically applying to the skin” a composition. This is interpreted to mean the claimed composition is applied to the face to reduce any visible sign of aging.
 
Gueniche et al. disclose a method of treating or preventing impaired radiance of the skin’s complexion (Abstract). Gueniche teaches:
[0005]
The radiance of the skin's complexion may be affected by many external or internal factors. Among the extrinsic factors, mention may be made of exposure to sunlight, exposure to temperature and humidity variations, or exposure to pollutants. Among the intrinsic factors affecting the radiance of the skin's complexion, mention may be made of stress, tiredness, hormonal changes, dehydration of the epidermis or impairment of the skin's barrier function, or even ageing. These extrinsic and intrinsic factors have a tendency to blur the complexion, making it non-uniform, dull and waxy, or even sickly, and to promote or even worsen the presence of skin imperfections.
 
[0006]
In their mildest form, these impairments affect almost everyone, and their frequency is maximal at the age of puberty. However, they may appear from the age of 7 to 9 and may continue beyond the age of 40, and may especially beyond the age of 60. Thus, it is common to have skin imperfections, especially on the face, and a blurry, dull and/or non-uniform complexion even after the age of 25.
Therefore the art identifies aging as an internal factor that can make the skin dull, and that dull blurry skin increases with age.

The art discloses a cosmetic to improve skin radiance that comprises probiotic microorganisms ([0001]).The term skim is in particular “human skin”, “especially facial skin” ([0022]). A microorganism, an extract or a lysate may be used in various forms, such as a solution, a culture supernatant, a powder, optionally lyophilized, or a concentrate. ([0067]). Therefore the art discloses the supernatant of a probiotic microorganism may be used. Examiner notes Bacillus coagulans is listed among the probiotic microorganisms that can be used ([0071] [0077]). The art suggests topical administration ([0087]).
Gueniche teaches a use of a microorganism according to the invention necessarily takes place in an effective amount, i.e. an amount that allows the probiotic microorganism to display its active properties with regard to the impairments of radiance of the skin's complexion that are to be prevented and/or treated ([0035]).
A composition for topical application according to the invention may generally comprise from 0.0001% to 30% by weight of microorganisms per gram of composition, in particular a proportion of from 0.001% to 20%, more particularly a proportion of from 0.01% to 15% by weight, in particular from 0.1% to 10% by weight and especially from 1% to 5% by weight of microorganisms relative to the total weight of the composition containing it ([0096]).

 
While Gueniche teaches B. coagulans may be “preferentially chosen” as a probiotic, the art does not do so with sufficient specificity to anticipate the claimed embodiment.
 
In a press release dated 03 February 2010, Ganeden et al. teach state: 
“Ganeden is best known for GanedenBC30 (Bacillus coagulans GBI-30, 6086), its patented, FDA GRAS, non-GMO, highly stable probiotic ingredient. Ganeden’s newest ingredient, Bonicel, is the first science-backed, probiotic-derived, personal care ingredient shown to dramatically reduce signs of aging”.

As evidenced by a second press release from Ganeden, “Bonicel is the trademarked name for the supernatant produced by Ganeden CD30 (Bacillus coagulans GBI-30 6086)”. Therefore the 2010 press release discloses a composition comprising the 

It would have been obvious to use the Ganeden probiotic in the method disclosed by Gueniche. One would have been motivated to do so since Gueniche treats conditions associated with aging, and Ganeden teaches the supernatant of Bacillus coagulans GBI-30 6986 has been shown to dramatically reduce signs of aging. One would use a composition known in the art to dramatically reduce signs of aging to treat signs of aging on the face. One would have expected success using it in Gueniche’s method since Gueniche teaches Bacillus coagulans and cell supernatants can successfully be used. As disclosed by Gueniche, waxes and alcohols are used in formulations comprising probiotic microorganisms. It would have been obvious to use a composition consisting of only a carrier and a probiotic supernatant. As taught by Ganeden, the supernatant is the therapeutic agent. Therefore one would expect a composition containing only the carrier and the supernatant to still be therapeutically effective because it contains the ingredient known in the art to dramatically reduce signs of aging.

 It would have been obvious to use 5% of the supernatant since the art teaches an amount that overlaps with the claimed range. The MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. Therefore, the examiner asserts the claimed concentration is prima facie obvious.  

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).

Therefore claim 9 is rendered obvious (claim 9).
Gueniche suggests formulation as a gel ([0115]). Therefore claim 12 is rendered obvious as claimed (claim 12).
Gueniche suggests formulation as a cream ([0115]). Therefore claim 12 is rendered obvious as claimed (claim 13).
Gueniche does not disclose said skin is infected. Therefore claim 14 is included in this rejection (claim 14).
claim 15).
Gueniche suggests preparing a lyophilized powder (hence, dry) ([0049]).The art teaches said powder can be reconstituted to prepare a dispersion at the time of use ([0141]). Therefore claim 16 is rendered obvious as claims (claim 16).
Gueniche suggests lyophilization ([0049]). Therefore claim 17 is rendered obvious as claimed (claim 17).
Ganeden teaches a supernatant of the same strain recited in claim 9. Topical application to the skin is rendered obvious. Therefore topical application claimed active ingredient would be expected to have the same effects recited in claim 18. Therefore claim 18 is included in this rejection (claim 18).
Topical application of the composition of claim 9, including a supernatant of the claimed strain of B. coagulans, is rendered obvious as set forth above. The instant specification discloses the active ingredient is the bacteria ([0148]). Therefore topical application of the same active ingredient would be expected to produce the effects recited in claims 19-36 and 39-40. Therefore claims 19-36, 39-40 and 49-54 are rendered obvious (claims 19-36, 39-40 and 49-54).
Gueniche teaches a topical cosmetic process according to the invention may, for example, be performed daily, for example at a rate of one administration per day or an claims 41-42).

Gueniche teaches the following ([0193] [0194]):
A topical cosmetic process according to the invention may be performed over a period of time ranging from one week to several weeks, or even several months, this period moreover possibly being repeated.
By way of example, the topical administration of a probiotic microorganism according to the invention may be repeated, for example, 2 to 3 times a day, or more, and generally over a prolonged period of at least 4 weeks, or even 4 to 15 weeks, with, where appropriate, one or more periods of stoppage.
 
Therefore administration for at least 5, 7 or 30 days (i.e. 15 weeks) is rendered obvious. Claims 43-45 are included in this rejection (claims 43-45).
Gueniche teaches the invention, the term “skin” is intended to denote all of the epidermis of an individual, in particular of a human being, and more particularly the skin of the neckline, the neck and the face, especially facial skin ([0022]). Therefore a human subject is rendered obvious. Claim 46 is included in this rejection (claim 46).
As set forth above, Gueniche teaches the occurrence of skin imperfections may appear from the age of 7 to 9 and may continue beyond the age of 40, and may especially beyond the age of 60. Thus, it is common to have skin imperfections, especially on the face, and a blurry, dull and/or non-uniform complexion even after the age of 25 [0006]. One would treat a subject that is at least 35 since Gueniche discloses these imperfections are present as one ages. Therefore claim 35 is included in this rejection (claim 61).
claim 62).
 
As evidenced by Igarashi, the basal layer of skin thins with age (page 14, see “basal cell layer” section. Any human is broadly interpreted to have aging skin. Therefore claim 63 is included in this rejection (claim 63).

As evidenced by Hendel et al., a vegetable oil “is oil that is extracted from various types of fruits, seeds, grains, and nuts” (page 1, first sentence). Gueniche suggests the use of apricot oil ([0120]). Therefore the art suggests vegetable oil. Claim 74 is included in this rejection (claim 74).


Claim 58 recites a method of treating existing environmentally damaged skin in a subject. The term “damage” is defined as a detrimental effect (Oxford Dictionary). While Gueniche teaches treating human skin, the art does not explicitly teach it has been damaged environmentally.
While Gueniche teaches B. coagulans may be “preferentially chosen” as a probiotic, the art does not do so with sufficient specificity.

The teachings of Ganeden as set forth above are reiterated.
 
As evidenced by Igarishi, photodamage occurs with the ultraviolet light that is inherent to sunlight (page 11, last paragraph). Therefore all human skin that has been exposed to the sun is broadly interpreted to comprise existing environmental damage caused by the sun.
It would have been obvious to use the Ganeden probiotic in the method disclosed by Gueniche. One would have been motivated to do so since Gueniche treats conditions associated with aging, and Ganeden teaches the supernatant of Bacillus coagulans GBI-20 6986 has been shown to dramatically reduce signs of aging. One would use a composition known in the art to dramatically reduce signs of aging to treat signs of aging on the face. One would have expected success using it in Gueniche’s method since Gueniche teaches Bacillus coagulans and cell supernatants can successfully be used. As disclosed by Gueniche, waxes and alcohols are used in formulations comprising probiotic microorganisms. It would have been obvious to use a composition comprising only a carrier and a probiotic supernatant since, as taught by Ganeden, the supernatant is the therapeutic agent. 
While Gueniche does not explicitly teach topical application of the claimed composition to treat existing environmentally damaged skin, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. It is the Examiner’s position treating human skin, as taught by Gueniche, would inherently treat skin that has been damaged by the environment. (i.e, the rays from the sun).

The following is noted from the MPEP:
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Therefore claim 58 is rendered obvious as claimed (claim 58).
 
As recited above, all human skin is interpreted to be damaged by the ultraviolet light that is inherent to sunlight. Therefore claim 59 is included in this rejection (claim 59).
 
Ultraviolet light reads on ultraviolet radiation. Therefore claim 65 is included in this rejection (claim 65).
 
As evidenced by Merriam Webster, sunburn is “inflammation of the skin caused by overexposure to ultraviolet radiation especially from sunlight”. Claim 66 is rejected on the same grounds as claim 65, as sunburn comprises damage of the skin by ultraviolet radiation (claim 66).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 27 August 2020 are acknowledged. The arguments allege the claimed invention “requires a B. coagulans culture supernatant from GBI-30 strain (ATCC Designation Number PTA-6086), GBI-20 strain (ATCC Designation Number PTA-6085), and GBI-40 strain (ATCC Lactobacillus paracasei CNCM 1-2116 (ST11), and that the examples do not use a supernatant. The Applicant argues Gueniche et al., do not teach or disclose the use of at least 99% B. coagulans to obtain a supernatant for use in the composition. 
Arguing that Gueniche recites a laundry list of possible bacterial components, a formula using the supernatant from a culture of isolated Bacillus coagulans cells in which at least 99% of the cells in the culture are Bacillus coagulans cells would not have been obvious in view of the secondary references (Ganeden). The Applicant argues even assuming arguendo, that Gueniche et al., is supplemented with the Ganeden press releases of 2010 and 2015, the composition of Gueniche et al., would be fundamentally different because the intention of Gueniche et al., is the use of a powder from lactobacillus cells and not a supernatant having undisclosed components. The Applicant argues the ranges taught by Gueniche are in reference to lactobacillus cells and not a supernatant. 
The Applicant argues Hendel et al. and Igarishi et al. fail to cure the deficiencies of Gueniche et al. in view of Ganeden et al. Hendel et al. and Igarishi et al. fail to provide any teachings or evidence that Applicant’s compositions can be used to treat existing environmentally damaged skin. 
et al. in view of Ganeden et al. as evidenced by Ganeden, Disabled World, Hendel et al. and Igarishi et al. as recited in the rejection of claim 9 above, and further in view of McCoy et al. (Get Skin That Glows. 2009 pages 1-15).
Applicant respectfully traverses.
Gueniche et al. in view of Ganeden et al. as evidenced by Ganeden, Disabled World, Hendel et al. and Igarishi et al. as recited in the rejection of claim 9, was discussed above and the same arguments are applicable here. McCoy et al., do not cure the deficiencies of the combination or references as this reference also fails to fail to provide any teachings or evidence that Applicant’s compositions can be used to treat dull skin, which occurs with age and smoking.

EXAMINER’S RESPONSE
The arguments are not persuasive. The arguments state the instantly claimed invention requires B. coagulans culture supernatant from GBI-30 strain (ATCC Designation Number PTA-6086), GBI-20 strain (ATCC Designation Number PTA-6085), and GBI-40 strain (ATCC Designation Number PTA-6087). Examiner notes this is not recited in the claims. Claim 9 only requires a supernatant “selected from the group consisting of” one of the claimed strains. The method of claim 9 does not require supernatant from all of the claimed strains, as alleged by the Applicant. While Applicant argues Gueniche does not teach or suggest the claimed strains, this was acknowledged by Examiner in the rejection of record. Gueniche suggests the use of Bacillus coagulans as a preferred probiotic for use in the claimed invention, and discloses the use of supernatant obtained from probiotics. Examiner notes it is argued that Gueniche fails to provide evidence that “all types of probiotic bacteria could function in a composition to reduce wrinkles”. Claim 9 does not recite a composition which reduces wrinkles. The claim is directed to a method of increasing the expression of collagen to reduce visible signs of aging. Examiner 
The Applicant notes the only strain used by Gueniche in the examples is Lactobacillus paracasei CNCM 1-2116 (ST11), and that the examples do not use a supernatant. Examiner notes these arguments are only directed to the examples disclosed by Gueniche. As set forth above, Gueniche suggests the use of B. coagulans. The art is silent regarding the strain. Gueniche suggests the use of a supernatant (supra). The Applicant argues Gueniche et al., do not teach or disclose the use of at least 99% B. coagulans to obtain a supernatant for use in the composition. Examiner notes this is not a claim limitation. Claim 9 recites the composition comprises “at least 5% by weight or by volume of the bacterial cell culture supernatant. The claim does not recite an amount of bacterial cells used to obtain a cell culture supernatant as argued by the Applicant. Therefore the arguments are not commensurate with the scope of the claims. 
The Applicant argues a formula using the supernatant from a culture of isolated Bacillus coagulans cells in which at least 99% of the cells in the culture are Bacillus coagulans cells would not have been obvious in view of Ganeden. As set forth above, a culture containing at least 99% B. coagulans cells is not a limitation of claim 9.



a microorganism may also be included in a composition in the form of fractions of cell components or in the form of metabolites, in particular in the form of a lysate. The
microorganism(s), metabolite(s) or fraction(s) may also be introduced in the form of a lyophilized powder, a culture supernatant and/or, where appropriate, in a concentrated
form.


Therefore the art suggests introducing a microorganism to a composition in supernatant form. Examiner notes a supernatant is cited by the art as an alternative to a lyophilized powder. Therefore the intent is of the reference is not directed only to a powder, as argued by the Applicant.
Applicant notes claim 9 requires an effective amount of supernatant, and argues the ranges cannot be extrapolated from Gueniche et al. Claim 9 recites a composition comprising at least 5% of a supernatant obtained from one of the claimed strains. Gueniche teaches the composition may comprise 0.0001-30% of a microorganism, and teaches the microorganism can be included in the form of a culture supernatant. Examiner notes claim 9 encompasses any amount above 5% (i.e., at least) by weight or volume. Therefore the claimed range of therapeutic would be obvious.
The arguments directed to Hendel et al. and Igarishi et al. are not persuasive. Igarishi disclsoes all human skin has fine lines and wrinkles and comprises environmental damage. As evidenced by Hendel et al., a vegetable oil “is oil that is extracted from 

Therefore Applicant’s Invention is rendered obvious as claimed.
 
Claim 60 is rejected over Gueniche et al. in view of Ganeden et al. as evidenced by Ganeden, Disabled World, Hendel et al. and Igarishi et al. as recited in the rejection of claim 9 above, and further in view of McCoy et al. (Get Skin That Glows. 2009 pages 1-15).

Claim 9 is rejected as set forth above. The art does not teach treating a subject that smokes or who formerly smoked.
 
McCoy teaches your skin begins to age as early as your twenties. Skin starts to lose its elastic qualities and dead cells do not slough off as quickly, leaving you with dull, dry skin that has lost its glow (page 1, paragraph 2). In addition to normal aging and your own genetics, factors that can cause your skin to appear dull include sun exposure and cigarette smoking (page 2, first and second paragraphs). If you smoke cigarettes, the normal age-related changes in your skin happen even faster. People who smoke are likely to develop a yellowish tint to their skin (same cited section). Examiner interprets tinted skin to be dull skin.
 
Claim 60 recites the subject may be a female who formerly smoked (hence, in the past). Therefore smoking is not an active method step. Claim 9 is drawn to visible signs of aging. It would have been obvious to treat a subject that currently smokes or that smoked in the past. One would have been motivated to do so since Gueniche treats dull claim 60).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 27 August 2020 are acknowledged. Applicant applies the same arguments set forth above.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner reiterates the response to arguments as set forth above.

CONCLUSION
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653